Citation Nr: 1635800	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to April 1953.  He died in June 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in June 2014. 

The appellant submitted additional evidence which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In the July 2016 appellant's brief, she waived her right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).  Moreover, because the substantive appeal in this case was filed after February 2, 2013, waiver is presumed absent an express request for AOJ consideration.  See 38 U.S.C.A. § 7105(e) (West 2014).

The appellant and her son testified at a hearing before the undersigned in May 2014.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The September 2004 effective date for the grant of a total disability rating based on individual unemployability (TDIU) in an April 2005 rating decision was reasonably supported by the law and the evidence then of record. 

2. The Veteran died in June 2010.  

3. A total disability rating had not been in effect for at least 10 continuous years immediately preceding the Veteran's death, or for at least 5 continuous years since the Veteran's separation from service and immediately preceding death; he was not a former prisoner of war.


CONCLUSIONS OF LAW

1. Clear and unmistakable error was not committed in the April 2005 rating decision with regard to the September 2004 effective date for the grant of TDIU.  38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. §§ 3.105, 3.400 (2016). 

2. The criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 are not satisfied.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Prior to the initial rating decision in this matter, a July 2010 letter satisfied these notice requirements. 

With regard to the duty to assist, all identified records, including service treatment records (STRs) and VA treatment records, have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The appellant has not identified any other records or evidence she wished to submit or have VA obtain on her behalf.  

VA's duties to notify and assist under the VCAA do not apply to CUE motions, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

As entitlement to DIC benefits under 38 U.S.C. § 1318, must be denied as a matter of law, for the reasons discussed below, further notice or assistance is not warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In sum, the appellant has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Merits of the Appeal

The appellant seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  Specifically, she states that clear and unmistakable error (CUE) was committed in an April 2005 rating decision with regard to the September 2004 effective date assigned the award of entitlement to TDIU, as reflected in her April 2013 substantive appeal (VA Form 9) and May 2014 hearing testimony before the undersigned.  She states that because there was evidence of unemployability since the late 1980's, and because the Social Security Administration (SSA) granted disability benefits effective 1991, TDIU should have been granted back to at least 1991, thereby satisfying the criteria for DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits under § 1318 is not established.


A. Clear and Unmistakable Error in the April 2005 Rating Decision

i. Factual Background

In June 1994, the Veteran submitted a claim for an increased rating for service-connected residuals of a shell fragment wound to the right knee, including osteomyelitis, as well as for entitlement to temporary total ratings based on surgery necessitating convalescence or requiring hospital treatment or observation.  See 38 C.F.R. §§ 4.29, 4.30 (2016).  These claims were denied in an April 1995 rating decision, which the Veteran did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).  Moreover, he did not identify or submit new and material evidence within one year of this decision.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"); 38 C.F.R. § 3.156.  Consequently, the June 1994 decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

The appellant recently submitted a November 1992 letter from the Social Security Administration (SSA) granting disability benefits effective June 1991.  In addition, she submitted a March 1991 letter from a private medical doctor, G. Bombardier, MD, stating that the Veteran had severe degenerative disk disease that caused marked problems with back pain.  The doctor further stated that the Veteran's heavy labor job caused the problem to recur, and that Dr. Bombardier felt that a return to work was "absolutely contraindicated" and would worsen the Veteran's chronic back condition.  The doctor concluded that the Veteran was unable to return to any form of employment.  The Board notes that service connection for a back condition had not been established by VA or claimed at the time.

Also in the claims file is a December 1998 VA treatment record reflecting that the Veteran had retired eleven years earlier due to a bad back, and a February 2005 VA treatment record similarly noting that the Veteran had stopped working because of his back.  

In September 2004, the Veteran submitted a service connection claim for a back disability and also submitted an application for entitlement to TDIU (VA Form 21-8940).  In the application form, the Veteran stated that he discontinued working due to his back injury, which was aggravated by his service-connected osteomyelitis.  He further stated that he was unable to work due to osteomyelitis alone. 

In an April 2005 rating decision, service connection for a back disability was granted effective September 2004, the date of claim.  Entitlement to TDIU was also granted effective the September 2004 date of claim.  The Veteran did not appeal this decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Moreover, he did not identify or submit new and material evidence within one year of this decision.  See Young, 22 Vet. App. at 466; see also 38 C.F.R. § 3.400(q); 38 C.F.R. § 3.156.  Consequently, the April 2005 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103).  

Because the April 2005 rating decision is final, the effective date of TDIU cannot be challenged except on the basis of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law). 

The Board next turns to a discussion of the applicable law.

ii. CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).


iii. Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is  later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), Dalton v. Nicholson, 21, Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  Thus, the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, if an ascertainable increase in disability is established during that period.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2016).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013).  

Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

In Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  In this regard, the Court noted that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Thus, as the issue of entitlement to TDIU in the context of an increased rating claim may be co-extensive with that claim in terms of the time period under review, the effective date of TDIU may be as early as the effective date applicable to the increased rating claim under 38 C.F.R. § 3.400(o).  See id. 

iv. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

v. Analysis

There is no evidence in the claims file of a claim for TDIU prior to September 2004, or that the issue was raised in the context of an increased rating claim.  See Rice, 22 Vet. App. at 453.  The preponderance of the evidence shows that the Veteran's back disability prevented him from working when SSA disability benefits were assigned effective June 1991, based on his own statements and the findings of Dr. Bombardier in the March 1991 letter.  Service connection for a back disability was not in effect prior to September 2004, and the record does not include a formal or informal claim filed for this disability prior to September 2004.  The Veteran did not state, and there is no evidence otherwise showing, that his service-connected shell fragment wound of the right knee, including osteomyelitis, resulted in unemployability prior to September 2004, or that a claim was submitted or raised for TDIU prior to September 2004, including based on medical records or a report of examination in the file showing an increase in service-connected disability. See Massie, 25 Vet. App. at 134; 38 C.F.R. § 3.157.  The Board also notes that the SSA records were not in the file at the time of the April 2005 rating decision.  A finding of CUE must be based on the evidence of record at the time of the decision being challenged. 

The Board recognizes the fact that the Veteran's service-connected right knee disability satisfied the schedular requirements for TDIU prior to September 2004, as it was evaluated as 60-percent disabling, and that the Veteran was unable to work due to his back disability since the late 1980's, for which service connection was later granted effective September 2004 in the April 2005 rating decision.  However, in order to establish entitlement to TDIU, a service-connected disability must result in unemployability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad, 5 Vet. App. at 529.  In this case, prior to September 2004, service connection had not been established for the back disability that had prevented the Veteran from working since the late 1980's, and there was no evidence or claim that his service-connected right knee disability in itself resulted in unemployability prior to September 2004.    

In sum, the September 2004 effective date of TDIU awarded in the April 2005 rating decision was reasonably supported by the law and the evidence then of record, which showed that a claim for TDIU was first submitted in September 2004.  Therefore, CUE was not committed in that decision with regard to the September 2004 effective date of the grant of TDIU, which was based on the date of claim pursuant to 38 C.F.R. § 3.400.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

The Board notes that even assuming TDIU could have been granted up to one year prior to the September 2004 date of claim pursuant to 38 C.F.R. § 3.400(o), the criteria for DIC benefits under 38 U.S.C.§ 1318 would still not be satisfied, as explained below.  


B. Entitlement to DIC Benefits Under 38 U.S.C. § 1318

i. Applicable Law

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  In order to establishment entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Under the revised VA regulation, "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service- connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

ii. Analysis

The Board finds that none of the requirements for DIC benefits under 38 U.S.C. § 1318, as set forth above, have been satisfied.  A Certificate of Death reflects that the Veteran died in June 2010.  At the time of his death, entitlement to TDIU was in effect from September 15, 2004 based on the April 2005 rating decision.  The Veteran had not been entitled to receive a total rating prior to this date, as explained above.  As he died in June 2010, less than ten years from the effective date of TDIU, he was not rated as totally disabled for a continuous period of ten years prior to his death.  

The Board notes that the effective date of TDIU was assigned in the April 2005 rating decision based on the September 15, 2004 date of claim.  As discussed above, there is no evidence of an earlier pending claim for TDIU, and the fact that the Veteran may have qualified for TDIU prior to that date is not sufficient by itself to establish entitlement to TDIU at an earlier date absent a claim for benefits.  See 38 C.F.R. § 3.400; see also 38 C.F.R. § 3.155; Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Even if, for the sake of argument, TDIU could be established effective September 15, 2013, that is, one year prior to the date of claim pursuant to 38 C.F.R. § 3.400(o)(2), it would still not establish entitlement to DIC benefits under 1318, as it would still be less than ten years prior to the date of the Veteran's death. 

There is no evidence suggesting that the Veteran had been a prisoner of war.  
Therefore, section 1318 benefits cannot be granted based on his entitlement to a total disability rating for a year or more prior to his death.  He was also not rated as totally disabled for a continuous period of five years since his release from active duty, which was in April 1953, and immediately preceding death.  

Thus, the criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 are not met.  

The Board notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C. § 1318.  Pertinent case law has held that "hypothetical entitlement" consideration for DIC benefits under § 1318 was allowable for claims filed prior to January 21, 2000, which is the effective date of the VA regulation prohibiting "hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim was received by VA after this date, such consideration is not warranted.

The Board is grateful for the Veteran's honorable service in the U.S. Marine Corps, which included a tour of duty in Korea during the Korean War.  He was wounded in action while serving in Korea.  The Board sincerely regrets that it cannot render a favorable decision in this matter.

As the appellant's claim for DIC benefits under 38 U.S.C. § 1318 must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); cf. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 


ORDER

Dependency and indemnity compensation benefits under 38 U.S.C. § 1318 is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


